            Case 7:13-cr-00625-VB Document 66 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA,                              :
                                                       :   ORDER
v.                                                     :
                                                       :   19 CR 771 (VB)
HAKIM ANDERSON,                                        :   13 CR 625 (VB)
                  Defendant.                           :
------------------------------------------------------x

         At an on-the-record conference on June 3, 2020, at which counsel for both parties and

defendant attended by telephone, this matter was adjourned to July 27, 2020, at 11:00 a.m., for a

status conference. Because of the current public health emergency, the Court will conduct the

conference by telephone conference call, provided that defendant waives his right to be

physically present and consents to appear by telephone after consultation with counsel.

         Accordingly, it is hereby ORDERED:

             1. By July 13, 2020, defense counsel shall advise the Court in writing as to whether

his client waives his right to be physically present and consents to appear by telephone.

             2. At the time of the scheduled hearing, all counsel and defendant shall attend by

calling the following number and entering the access code when requested:

                  Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
                  Access Code:               1703567

Dated: June 4, 2020
       White Plains, NY


                                                      SO ORDERED:



                                                      ____________________________
                                                      Vincent L. Briccetti
                                                      United States District Judge
